Citation Nr: 0610007	
Decision Date: 04/06/06    Archive Date: 04/13/06

DOCKET NO.  04-11 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to service connection for bilateral elbow 
tendonitis.  


REPRESENTATION

Appellant represented by:	Maine Division of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had the following active duty periods:  April 17, 
1967, to January 28, 1977; February 19, 1989, to March 25, 
1989; December 6, 1990, to September 28, 1991; and June 5, 
1995, to February 28, 2003.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating determination of 
the Togus, Maine, Department of Veterans Affairs (VA) 
Regional Office (RO).  

While the issue of bilateral neuropathy of both hands is not 
currently before the Board, the Board notes that in April 
2004, the RO requested that a VA examiner provide an opinion 
as to whether it was at least as likely as not that the 
veteran's current right carpal tunnel syndrome was related to 
treatment for right upper extremity hand numbness noted on 
August 27, 2002, which was during the veteran's period of 
service.  

In response to the request, the VA examiner, in a May 2005 
memorandum, indicated that the right carpal tunnel syndrome 
documented on the November 2004 VA examination was the same 
as that documented in service.  It does not appear that the 
RO has addressed the examiner's findings.  This matter is 
referred to the RO for appropriate action.  

The matter currently under appeal is remanded to the Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran if further action is required on his part.


REMAND

With regard to the issue of service connection for bilateral 
elbow tendonitis, the Board notes that following a June 2004 
VA examination, the examiner indicated that there was 
credible evidence that the veteran had a one time complaint 
of tendonitis of the elbows in 1997.  He observed that there 
were no other prior or subsequent records indicating any 
complaints regarding bilateral elbow pain and that the 
veteran had received no treatment for his elbows.  

The examiner concluded that it was not as likely as not that 
the veteran's current periodic complaints were related to his 
service complaint given that there was no evidence of 
documented problems with his elbows within several years 
after 1997.  

At a November 2004 VA examination, the veteran was diagnosed 
as having myofascial syndrome of the shoulder girdle and 
cervical spine.  It was concluded that the involvement of the 
thoracic muscles, along with episodes of acute bicipital 
tenosynovitis, recurrent tennis elbow, and trigger points 
around the shoulder girdle and neck suggested a diagnosis of 
myofascial syndrome.  

Service connection is now in effect for chronic thoracic 
muscle strain, degenerative joint disease of the cervical 
spine, and right shoulder impingement syndrome. 

The June 2004 VA examiner should have the opportunity to 
review the November 2004 VA examination to determine whether 
the November 2004 findings would change the June 2004 
opinion.  

Accordingly, this case is REMANDED for the following:

1.  The June 2004 VA examiner should be 
requested to review the claims folder, 
including the evidence received 
subsequent to the June 2004 VA 
examination, with particular attention to 
the November 2004 VA examination report, 
to determine if the newly received 
evidence would change his opinion that 
the veteran's current bilateral elbow 
tendonitis is not related to his period 
of service.  

The examiner should also render an 
opinion as to whether myofascial 
syndrome, which was noted to cause his 
bilateral tennis elbow, is at lest as 
likely as not (50 percent probability or 
more) the result of a disease or injury 
in service or is otherwise related to his 
period of service.  

The examiner is further requested to 
render an opinion as to whether any 
currently service-connected disability, 
including his chronic thoracic muscle 
strain, degenerative joint disease of the 
cervical spine, or right shoulder 
impingement syndrome, causes or 
aggravates any current bilateral elbow 
tendonitis.  

If the June 2004 VA examiner is not 
available, another physician should 
review the claims folder and provide the 
necessary opinions.  Complete detailed 
rational is requested for each opinion 
that is rendered.  

4.  After completion of the above, re-
adjudicate the claim.  If the claim 
remains denied, issue a supplemental 
statement of the case before returning 
the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In 


addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.




	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

